                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    GUIRGUIS, a.k.a. GEORGE, EL-SHAWARY,               CASE NO. C18-1456-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    U.S. BANK NATIONAL ASSOCIATION, et
      al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulated motion for an extension of

19   time to file responsive pleading (Dkt. No. 12). The motion is GRANTED. Defendants shall file a

20   response to Plaintiff’s complaint by March 22, 2019.

21          DATED this 5th day of March 2019.

22                                                          William M. McCool
                                                            Clerk of Court
23
                                                            s/Tomas Hernandez
24
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C18-1456-JCC
     PAGE - 1
